835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry P. NEWTON, Defendant-Appellant.
No. 87-5006.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's orders denying his motion to reconsider a Fed.R.Crim.P. 35 motion for reduction of sentence and his Fed.R.Crim.P. 32 motion to correct the presentence investigation report.  This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and the record, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Upon consideration, we conclude that the appeal from the order denying the motion to reconsider the denial of a Rule 35 motion for reduction of sentence is not timely, and that, therefore, we lack jurisdiction to hear the appeal.  Fed.R.App.P. 4(b);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985).  We further conclude that the district court correctly denied defendant's Fed.R.Crim.P. 32 motion to correct the presentence report because the sentencing court complied with the requirements of Fed.R.Crim.P. 32(c)(3)(D).    See United States v. Manni, 810 F.2d 80 (6th Cir.1987);  United States v. LeBlanc, 762 F.2d 502 (6th Cir.1985).  Defendant's complaint that the Parole Commission relied on the alleged error in the presentencing report is not before us;  substantive decisions of the Parole Commission simply are not subject to judicial review.    See Farkas v. United States, 744 F.2d 37, 38-9 (6th Cir.1984).


3
Accordingly, to the extent defendant appeals from the district court's order entered October 20, 1986, denying the motion to reconsider the Rule 35 motion for reduction of sentence, the appeal is dismissed for lack of jurisdiction.  The district court's order entered December 10, 1986, denying the Rule 32 motion to correct the presentence investigation report, however, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.